70 F.3d 638
315 U.S.App.D.C. 77
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re George Garry MARTIN, Captain, Appellant.
No. 95-7080.
United States Court of Appeals, District of Columbia Circuit.
Oct. 17, 1995.

Before:  BUCKLEY, GINSBURG, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the conviction from which this appeal is taken be affirmed substantially for the reasons stated by the district court in its April 5, 1995 order.  The circumstantial evidence and the reasonable inferences to be drawn from it support finding that Martin willfully disobeyed the district court's March 15, 1995 order.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.